Citation Nr: 1639283	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-09 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for gum disorder.

2.  Entitlement to service connection for a gastrointestinal disorder, to include gastritis and irritable bowel syndrome and/or as a result of gas, smoke, radiation, or chemical exposure.

3.  Entitlement to service connection for a right ear hearing loss, to include as a result of acoustic trauma.

4.  Entitlement to service connection for sleep apnea, to include as a result of head trauma and/or gas, smoke, or chemical exposure.

5.  Entitlement to service connection for an eye disability, to include conjunctivitis and/or as a result of gas, smoke, radiation, or chemical exposure.

6.  Entitlement to service connection for a skin disorder other than pseudofolliculitis barbae, to include vitiligo and post-inflammatory hypopigmentation and/or as a result of gas, smoke, radiation, or chemical exposure.

7.  Entitlement to a compensable rating for pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1994 to May 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision on behalf of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  In April 2016 , the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

The Board notes that a July 2016 rating decision denied entitlement to service connection for temporomandibular joint dysfunction, nerve damage including as secondary to a TMJ disability, tinnitus, and bilateral hearing loss including as secondary to a TMJ disability.  The Veteran submitted his notice of disagreement from that determination in August 2016 and VA records show the issues have been identified for action but have not been perfected for appellate review.  These matters are referred to the Agency of Original Jurisdiction (AOJ) for further development to include any necessary administrative action to merge appeals.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a disability of the gums, a gastrointestinal disorder, a right ear hearing loss, sleep apnea, an eye disability, and a skin disorder other than pseudofolliculitis barbae as a result of active service.  In statements provided in March 2012 and video conference hearing testimony in April 2016, he explained that he did not have gingivitis per se but rather a disorder of the gums that was a result of dental trauma sustained in a fall aboard ship.  He states that he was treated for this gum problem in service.  With respect to irritable bowel syndrome, the Veteran claims the onset after service due to gas, smoke, radiation, or chemical exposure in service.  He states his right ear hearing loss developed as a result of acoustic trauma from a ship's gun with bleeding from the ear.  He attributes his sleep apnea, an eye disability (to include conjunctivitis), and a skin disorder (other than pseudofolliculitis barbae, to include vitiligo and post-inflammatory hypopigmentation) to head trauma sustained in his fall and/or gas, smoke, or chemical exposure.  He described having sustained injuries during training due to toxic gas exposure when he was denied timely access to a protective gas mask, that he sustained injuries aboard the USS STUMP due to smoke and chemical exposures during a fire aboard the ship, and that he was exposed to radiation aboard ship due to nuclear missile and sonar proximity.  

The Veteran also contends, in essence, that his pseudofolliculitis barbae (PSB) disability has increased in severity since his March 2012 VA examination.  He described his use of new medications to treat the frequency and severity of his PSB. 

Service treatment records indicate the Veteran was treated for gingivitis, acne keloidalis nuchae, tinea versicolor, and pseudofolliculitis barbae in service and that he had a history of gastritis.  His April 1994 enlistment examination noted small hypopigmented spots to the forehead and left shoulder.  The Veteran also contends, in essence, that pertinent reports of treatment he received are missing from his service treatment records and that records may have been improperly removed by a superior officer in service.  The Board finds that further development is required to obtain any additional existing service treatment and personnel records to assist the Veteran in substantiating his claims and his reports as to having sustained dental and head trauma in a fall aboard ship and having been exposed to gas, smoke, radiation, and chemicals in service.  The Veteran should be requested to provide information sufficient to allow VA to assist him in obtaining relevant records.  

The Veteran's gum/oral disorder, sleep apnea, and eye disorder claims have not been addressed by VA examination.  Although a June 2016 VA audiology examination included an evaluation of his right ear hearing acuity, the examiner did not address the Veteran's specific claim as to having sustained acoustic trauma aboard ship with symptoms at that time including bleeding from the ear.  It is additionally significant to note that the June 2016 examination findings have not been addressed in a supplemental statement of the case.  The Board also notes that the March 2012 VA skin examiner found the Veteran had keloids and post-inflammatory hypopigmentation that was not likely incurred in or caused by an event, injury, or disease in service, but did not address the service treatment reports noting acne keloidalis nuchae and tinea versicolor nor the April 1994 enlistment examination noting small hypopigmented spots to the forehead and left shoulder.  

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Board finds additional VA medical examinations are required.  Prior to any examination, up-to-date VA treatment records should be obtained.



Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran to provide information sufficient to allow VA to assist him in obtaining relevant records, including as to his having sustained dental and head trauma in a fall aboard ship and having been exposed to gas, smoke, radiation, and chemicals in service.  He should be specifically requested to provide enough information to identify and locate any existing records including the custodian or agency holding the records, the approximate time frame covered by the records, and for medical treatment records the condition for which treatment was provided.

2.  Appropriate VA efforts must be taken to obtain any additional service treatment and personnel records.  

3.  Ask the Veteran to identify all VA and non-VA health care providers who have treated him for any of the claimed issues.  Obtain those records through the appropriate channels.

4.  If, and only if it is determined that evidence is obtained establishing that a dental trauma occurred during active service, schedule the Veteran for an appropriate VA examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has a disorder related to the gums that related to in-service dental trauma.  All necessary tests and studies should be conducted.  

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

5.  Schedule the Veteran for an appropriate VA examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has a gastrointestinal disorder, to include gastritis and irritable bowel syndrome, that:

a. had its onset in service, 
b. is etiologically related to his active service, to include as a result of established exposure to specific gas, smoke, radiation, or chemicals in service. 

All necessary tests and studies should be conducted.  

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

6.  Schedule the Veteran for an appropriate VA examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has a right ear hearing loss that:

a. had its onset in service, 
b. is etiologically related to his active service, to include as a result of acoustic trauma. 

All necessary tests and studies should be conducted.  

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

7.  Schedule the Veteran for an appropriate VA examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has sleep apnea that:

a. had its onset in service, 
b. is etiologically related to his active service, to include as a result of established head trauma and/or exposure to specific gas, smoke, radiation, or chemicals in service. 

All necessary tests and studies should be conducted.  

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

8.  Schedule the Veteran for an appropriate VA examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has an eye disability, to include conjunctivitis, that:

a. had its onset in service, 
b. is etiologically related to his active service, to include as a result of established exposure to specific gas, smoke, radiation, or chemicals in service. 

All necessary tests and studies should be conducted.  

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

9.  Schedule the Veteran for an appropriate VA examination for the following opinions:

i) As to whether it is at least as likely as not (50 percent probability or greater) that he has a skin disorder other than pseudofolliculitis barbae, to include vitiligo and post-inflammatory hypopigmentation, that:

a. had its onset in service, 
b. is etiologically related to his active service, to include as a result of established exposure to specific gas, smoke, radiation, or chemicals in service, or
c. if it found that a disorder manifested by hypopigmented spots to the forehead and left shoulder existed prior to active, whether the disorder was aggravated beyond its normal progression during active service.

ii) As to the current nature and extent of his service-connected pseudofolliculitis barbae disability.  The examiner must address:

a. All signs and symptoms attributable to the Veteran's service-connected pseudofolliculitis barbae disability, to include any scars.  The current skin findings should be described in detail.
b. The percentage of the Veteran's entire body and the percentage of exposed areas that are affected by the service-connected pseudofolliculitis barbae disability.
c. With regard to the head, face and neck, the examiner should address the presence or absence of visible or palpable tissue loss, gross deformity or distortion of any features or paired features, and any of the eight characteristics of disfigurement (found in Note 1, 38 C.F.R. § 4.118, DC 7800) due to the Veteran's pseudofolliculitis barbae disability.  The examiner should also address the extent of total involved surface of the head, face or neck, in terms of total square inches, by the examiner's best approximation.
d. Whether the Veteran's pseudofolliculitis barbae disability has required the use of systemic therapy, such as corticosteroids or other immunosuppressive drugs, and if so, the extent of that usage during the past 12-month period.

All necessary tests and studies should be conducted.  

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

10.  Thereafter, the AOJ should address the issues on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


